UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/2010 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus International Stock Index Fund July 31, 2010 (Unaudited) Common Stocks98.6% Shares Value ($) Australia8.2% AGL Energy 24,804 331,642 Alumina 132,098 185,351 Amcor 65,667 389,959 AMP 110,824 531,713 Aristocrat Leisure 22,601 69,358 Arrow Energy 29,421 a 124,644 Asciano Group 163,493 a 250,123 ASX 9,522 249,111 Australia & New Zealand Banking Group 133,848 2,792,867 AXA Asia Pacific Holdings 53,416 262,566 Bendigo and Adelaide Bank 17,666 130,975 BHP Billiton 177,594 6,449,955 Billabong International 12,364 102,075 BlueScope Steel 102,901 220,768 Boral 31,989 122,782 Brambles 76,222 372,599 Caltex Australia 8,498 79,005 CFS Retail Property Trust 94,834 161,395 Coca-Cola Amatil 30,901 320,851 Cochlear 2,889 184,847 Commonwealth Bank of Australia 81,131 3,860,198 Computershare 24,153 221,050 Crown 23,845 171,822 CSL 29,247 877,407 CSR 87,375 136,045 Dexus Property Group 242,514 178,921 Energy Resources of Australia 2,999 37,410 Fairfax Media 122,604 163,706 Fortescue Metals Group 63,911 a 248,199 Foster's Group 100,850 525,855 Goodman Fielder 84,351 101,939 Goodman Group 316,833 176,390 GPT Group 93,796 242,839 Harvey Norman Holdings 31,092 98,511 Incitec Pivot 83,565 245,853 Insurance Australia Group 111,802 345,121 Intoll Group 128,485 170,977 James Hardie Industries-CDI 22,829 a 134,535 Leighton Holdings 7,148 190,821 Lend Lease 27,459 181,209 MacArthur Coal 6,442 72,895 Macquarie Group 17,560 591,337 Map Group 41,877 112,211 Metcash 38,630 155,615 Mirvac Group 158,113 189,649 National Australia Bank 111,972 2,547,237 Newcrest Mining 25,366 751,104 OneSteel 73,726 199,553 Orica 19,482 444,428 Origin Energy 47,587 665,125 OZ Minerals 164,157 a 182,781 Paladin Energy 33,468 a 116,643 Qantas Airways 55,702 a 124,548 QBE Insurance Group 53,896 814,780 Rio Tinto 22,971 1,468,296 Santos 44,966 541,381 Sims Metal Management 8,218 132,420 Sonic Healthcare 20,859 194,490 SP Ausnet 62,635 45,360 Stockland 128,573 441,120 Suncorp-Metway 68,669 520,300 TABCORP Holdings 33,673 209,109 Tatts Group 70,864 157,166 Telstra 235,873 687,546 Toll Holdings 33,878 182,168 Transurban Group 70,809 287,167 Wesfarmers 52,981 1,491,105 Wesfarmers-PPS 7,780 219,666 Westfield Group 115,534 1,277,006 Westpac Banking 157,342 3,416,979 Woodside Petroleum 28,645 1,078,722 Woolworths 65,402 1,526,897 WorleyParsons 10,577 221,561 Austria.3% Erste Group Bank 10,174 408,177 IMMOFINANZ 56,541 a 185,995 OMV 8,174 273,521 Raiffeisen International Bank Holding 3,091 140,460 Telekom Austria 17,644 227,107 Verbund 4,433 157,261 Vienna Insurance Group 2,207 104,746 Voestalpine 5,799 185,473 Belgium1.0% Ageas 119,909 330,086 Anheuser-Busch InBev 38,110 2,017,509 Anheuser-Busch InBev (STRIP) 12,680 a 50 Belgacom 8,421 302,302 Cia Nationale e Portefeuille 1,371 65,587 Colruyt 821 202,207 Delhaize Group 5,444 401,927 Dexia 31,667 a 155,204 Groupe Bruxelles Lambert 4,421 343,506 Groupe Bruxelles Lambert (STRIP) 236 a 2 KBC Groep 8,356 a 369,041 Mobistar 1,360 78,331 Solvay 3,065 299,879 UCB 5,144 165,764 Umicore 6,361 214,470 China.1% Foxconn International Holdings 132,000 a 92,812 Sands China 109,813 169,696 Yangzijiang Shipbuilding Holdings 81,000 86,389 Denmark1.0% AP Moller - Maersk, Cl. A 30 246,575 AP Moller - Maersk, Cl. B 71 598,582 Carlsberg, Cl. B 5,582 494,807 Coloplast, Cl. B 1,189 123,483 Danske Bank 24,558 a 578,361 DSV 10,631 189,589 Novo Nordisk, Cl. B 22,996 1,966,474 Novozymes, Cl. B 2,468 315,213 Tryg 1,536 93,241 Vestas Wind Systems 11,020 a 535,630 William Demant Holding 1,278 a 93,623 Finland1.0% Elisa 7,550 a 149,706 Fortum 24,035 558,932 Kesko, Cl. B 3,623 140,468 Kone, Cl. B 8,003 365,128 Metso 7,011 276,392 Neste Oil 6,406 94,390 Nokia 197,745 1,827,823 Nokian Renkaat 5,429 152,279 Orion, Cl. B 4,426 85,455 Outokumpu 7,143 118,371 Pohjola Bank 7,347 91,361 Rautaruukki 4,060 78,388 Sampo, Cl. A 22,705 554,625 Sanoma 4,669 92,762 Stora Enso, Cl. R 29,938 242,404 UPM-Kymmene 27,030 392,290 Wartsila 4,180 219,842 France9.4% Accor 7,894 255,615 Aeroports de Paris 1,537 113,256 Air France 7,338 a 109,557 Air Liquide 15,814 1,779,430 Alcatel-Lucent 128,316 a 383,988 Alstom 10,751 562,495 Atos Origin 2,389 a 102,553 AXA 90,573 1,669,083 BioMerieux 590 59,901 BNP Paribas 50,115 3,441,415 Bouygues 12,444 525,268 Bureau Veritas 2,465 148,880 Cap Gemini 7,608 361,974 Carrefour 31,585 1,453,582 Casino Guichard Perrachon 3,007 261,807 Christian Dior 3,498 378,975 Cie de St-Gobain 20,209 860,011 Cie Generale d'Optique Essilor International 10,731 671,054 Cie Generale de Geophysique-Veritas 8,008 a 154,666 Cie Generale des Etablissements Michelin, Cl. B 7,977 607,540 CNP Assurances 8,148 168,144 Credit Agricole 48,532 664,519 Danone 30,723 1,722,710 Dassault Systemes 3,123 202,964 Edenred 7,894 a 138,838 EDF 13,562 576,347 Eiffage 2,009 101,342 Eramet 324 89,676 Eurazeo 1,682 107,122 Eutelsat Communications 5,239 193,464 Fonciere des Regions 1,404 128,258 France Telecom 97,871 2,049,020 GDF Suez 65,668 2,180,720 Gecina 1,151 117,862 Groupe Eurotunnel 26,075 191,933 Hermes International 2,843 487,612 ICADE 1,365 129,746 Iliad 988 86,948 Imerys 1,905 110,739 Ipsen 1,640 54,526 JC Decaux 3,387 a 86,972 Klepierre 5,270 168,107 L'Oreal 12,623 1,324,167 Lafarge 10,508 572,233 Lagardere 6,046 222,635 Legrand 7,300 237,522 LVMH Moet Hennessy Louis Vuitton 12,928 1,576,799 Metropole Television 3,249 72,021 Natixis 46,403 a 247,981 Neopost 1,569 121,316 PagesJaunes Groupe 6,051 66,960 Pernod-Ricard 10,398 813,601 Peugeot 7,792 a 231,147 PPR 4,106 549,104 Publicis Groupe 6,643 299,315 Renault 10,002 a 446,101 Safran 8,590 231,766 Sanofi-Aventis 55,772 3,238,435 Schneider Electric 12,464 1,437,067 SCOR 8,435 185,001 Societe BIC 1,432 106,526 Societe Generale 33,154 1,910,638 Societe Television Francaise 1 6,190 98,425 Sodexo 4,880 307,360 Suez Environnement 14,917 277,515 Technip 5,292 352,304 Thales 5,117 172,627 Total 111,833 5,639,875 Unibail-Rodamco 4,793 945,387 Vallourec 5,892 573,479 Veolia Environnement 18,673 495,665 Vinci 22,918 1,109,205 Vivendi 64,793 1,556,980 Germany7.3% Adidas 11,328 613,345 Allianz 23,980 2,783,577 BASF 48,533 2,833,273 Bayer 43,693 2,511,161 Bayerische Motoren Werke 17,401 936,496 Beiersdorf 5,218 308,969 Celesio 3,952 92,238 Commerzbank 36,589 a 330,816 Continental 2,534 a 161,598 Daimler 47,653 a 2,568,648 Deutsche Bank 32,779 2,288,953 Deutsche Boerse 10,223 715,469 Deutsche Lufthansa 11,634 a 189,080 Deutsche Post 44,384 770,495 Deutsche Postbank 4,595 a 146,486 Deutsche Telekom 149,595 2,009,334 E.ON 95,190 2,839,281 Fraport AG Frankfurt Airport Services Worldwide 2,261 117,280 Fresenius 1,394 97,161 Fresenius Medical Care & Co. 10,538 578,054 GEA Group 9,030 204,286 Hannover Rueckversicherung 3,039 145,461 HeidelbergCement 7,585 381,878 Henkel & Co. 6,718 278,494 Hochtief 2,305 149,381 Infineon Technologies 56,400 a 380,541 K+S 7,723 409,905 Linde 8,875 1,040,030 MAN 5,716 530,434 Merck 3,332 296,485 Metro 6,743 374,186 Muenchener Rueckversicherungs 10,405 1,440,959 Puma 268 78,297 RWE 22,090 1,559,521 Salzgitter 2,195 146,642 SAP 45,317 2,068,719 Siemens 43,517 4,240,127 Suedzucker 4,185 80,720 ThyssenKrupp 18,076 536,218 TUI 7,370 a 77,600 United Internet 5,818 72,007 Volkswagen 1,725 163,425 Wacker Chemie 906 145,358 Greece.3% Alpha Bank 25,409 a 192,989 Bank of Cyprus Public 29,985 160,945 Coca-Cola Hellenic Bottling 9,393 221,493 EFG Eurobank Ergasias 16,597 a 127,573 Hellenic Telecommunications Organization 13,152 106,747 National Bank of Greece 31,635 a 461,184 OPAP 12,668 187,318 Piraeus Bank 16,634 a 109,870 Public Power 6,826 108,582 Hong Kong2.4% ASM Pacific Technology 9,600 87,774 Bank of East Asia 78,350 307,734 BOC Hong Kong Holdings 200,000 513,560 Cathay Pacific Airways 63,000 140,353 Cheung Kong Holdings 73,000 882,253 Cheung Kong Infrastructure Holdings 27,000 101,180 CLP Holdings 100,788 744,352 Esprit Holdings 59,759 375,158 Hang Lung Group 41,000 240,760 Hang Lung Properties 112,000 467,304 Hang Seng Bank 41,400 573,652 Henderson Land (Warrants 6/1/11) 11,752 a 1,816 Henderson Land Development 58,762 365,872 Hong Kong & China Gas 225,231 562,686 Hong Kong Exchanges & Clearing 53,700 883,083 HongKong Electric Holdings 75,000 454,420 Hopewell Holdings 33,000 104,328 Hutchison Whampoa 111,800 738,576 Hysan Development 39,000 121,288 Kerry Properties 40,500 204,185 Li & Fung 122,600 562,052 Lifestyle International Holdings 38,000 78,981 Link REIT 120,500 313,455 Mongolia Energy 190,000 a 71,690 MTR 76,500 268,943 New World Development 138,191 247,005 NWS Holdings 52,000 97,231 Orient Overseas International 11,300 a 88,329 PCCW 167,000 51,398 Shangri-La Asia 73,000 147,967 Sino Land 90,664 171,628 Sun Hung Kai Properties 74,699 1,097,581 Swire Pacific, Cl. A 40,000 486,260 Television Broadcasts 13,000 60,267 Wharf Holdings 71,192 389,634 Wheelock & Co. 49,000 152,703 Wing Hang Bank 10,500 113,378 Wynn Macau 78,800 134,151 Yue Yuen Industrial Holdings 39,800 129,157 Ireland.3% Anglo Irish Bank 35,225 a,b 6,691 CRH 37,926 788,087 Elan 28,687 a 134,843 Governor & Co. of the Bank of Ireland 129,718 a 144,154 Kerry Group, Cl. A 8,041 255,609 Ryanair Holdings 4,000 a 19,948 Israel.8% Bank Hapoalim 50,958 a 207,685 Bank Leumi Le-Israel 60,678 a 259,376 Bezeq Israeli Telecommunication 88,933 198,950 Cellcom Israel 2,512 69,786 Delek Group 202 47,172 Discount Investment 1,448 27,779 Elbit Systems 1,178 65,421 Israel 117 a 88,167 Israel Chemicals 22,812 283,883 Israel Discount Bank, Cl. A 27,397 a 50,305 Makhteshim-Agan Industries 12,148 42,548 Mizrahi Tefahot Bank 6,222 a 51,675 NICE Systems 3,141 a 90,844 Ormat Industries 3,363 25,878 Partner Communications 4,318 71,769 Teva Pharmaceutical Industries 49,071 2,390,563 Italy2.9% A2A 55,689 83,507 Assicurazioni Generali 61,493 1,238,544 Atlantia 12,804 250,715 Autogrill 6,976 a 86,339 Banca Carige 32,548 73,188 Banca Monte dei Paschi di Siena 111,297 a 146,302 Banca Popolare di Milano Scarl 20,979 111,102 Banco Popolare 36,217 230,962 Enel 347,279 1,704,544 ENI 137,575 2,812,152 EXOR 4,104 81,911 Fiat 41,290 528,780 Finmeccanica 22,299 244,900 Intesa Sanpaolo 405,457 1,341,698 Intesa Sanpaolo-RSP 47,999 124,753 Luxottica Group 5,885 153,032 Mediaset 37,823 243,052 Mediobanca 26,763 a 240,580 Mediolanum 14,252 62,851 Parmalat 95,993 232,360 Pirelli & C 11,503 80,401 Prysmian 9,251 156,437 Saipem 14,296 514,044 Snam Rete Gas 78,433 368,111 Telecom Italia 507,369 646,126 Telecom Italia-RSP 333,781 346,792 Terna Rete Elettrica Nazionale 67,119 278,941 UniCredit 813,536 2,278,723 Unione di Banche Italiane 32,249 345,984 Japan21.9% 77 Bank 17,000 90,042 ABC-Mart 1,600 51,881 Acom 2,736 47,705 Advantest 8,200 176,660 Aeon 32,300 344,767 Aeon Credit Service 3,960 39,618 Aeon Mall 3,900 85,237 Air Water 9,000 97,623 Aisin Seiki 9,900 275,889 Ajinomoto 36,800 347,787 Alfresa Holdings 1,900 87,261 All Nippon Airways 48,000 a 162,289 Amada 20,000 130,395 Aozora Bank 21,959 29,140 Asahi Breweries 20,100 355,102 Asahi Glass 54,800 556,474 Asahi Kasei 65,900 343,720 Asics 9,000 88,691 Astellas Pharma 23,779 804,249 Bank of Kyoto 17,000 141,438 Bank of Yokohama 63,000 290,065 Benesse Holdings 3,700 163,311 Bridgestone 34,000 606,947 Brother Industries 12,900 137,842 Canon 59,850 2,600,222 Canon Marketing Japan 2,900 39,253 Casio Computer 13,100 94,176 Central Japan Railway 81 658,020 Chiba Bank 39,000 237,618 Chiyoda 8,000 57,420 Chubu Electric Power 34,800 860,162 Chugai Pharmaceutical 11,428 199,390 Chugoku Bank 9,000 104,581 Chugoku Electric Power 15,700 324,834 Chuo Mitsui Trust Holdings 52,380 185,560 Citizen Holdings 12,400 74,406 COCA-COLA WEST 2,700 48,822 Cosmo Oil 36,000 85,576 Credit Saison 8,800 111,498 Dai Nippon Printing 30,800 371,405 Dai-ichi Life Insurance 420 594,184 Daicel Chemical Industries 15,000 105,931 Daido Steel 14,200 67,674 Daihatsu Motor 9,000 105,724 Daiichi Sankyo 36,483 677,373 Daikin Industries 12,600 465,993 Dainippon Sumitomo Pharma 9,000 67,090 Daito Trust Construction 4,200 227,787 Daiwa House Industry 25,400 249,721 Daiwa Securities Group 87,000 375,467 Dena 4,000 110,685 Denki Kagaku Kogyo 27,600 138,860 Denso 25,500 728,866 Dentsu 9,200 228,567 Dowa Holdings 11,350 59,592 East Japan Railway 17,900 1,150,508 Eisai 13,600 462,645 Electric Power Development 5,980 184,796 Elpida Memory 9,400 a 141,011 FamilyMart 3,000 106,970 Fanuc 10,100 1,189,949 Fast Retailing 2,800 417,771 Fuji Electric Holdings 29,000 80,314 Fuji Heavy Industries 31,000 170,632 Fuji Media Holdings 11 15,892 FUJIFILM Holdings 24,300 757,097 Fujitsu 97,800 694,057 Fukuoka Financial Group 39,000 162,012 Furukawa Electric 35,000 155,089 GS Yuasa 21,000 135,218 Gunma Bank 22,000 117,794 Hachijuni Bank 21,000 119,951 Hakuhodo DY Holdings 1,170 59,405 Hankyu Hashin Holdings 62,000 279,737 Hino Motors 12,000 52,619 Hirose Electric 1,600 161,736 Hiroshima Bank 30,000 117,701 Hisamitsu Pharmaceutical 3,400 131,826 Hitachi 237,900 966,314 Hitachi Chemical 5,200 103,328 Hitachi Construction Machinery 5,000 101,431 Hitachi High-Technologies 3,900 74,256 Hitachi Metals 10,000 113,316 Hokkaido Electric Power 9,600 205,160 Hokuhoku Financial Group 63,000 111,228 Hokuriku Electric Power 10,000 220,748 Honda Motor 87,220 2,726,506 HOYA 22,800 540,928 Ibiden 7,100 211,460 Idemitsu Kosan 1,100 81,618 IHI 73,000 128,041 INPEX 45 219,132 Isetan Mitsukoshi Holdings 20,020 188,511 Isuzu Motors 61,000 178,791 Ito En 3,300 51,750 ITOCHU 81,500 633,868 Itochu Techno-Solutions 1,400 50,889 Iyo Bank 14,000 123,748 J Front Retailing 26,800 121,228 Jafco 1,600 37,757 Japan Petroleum Exploration 1,400 55,089 Japan Prime Realty Investment 36 81,006 Japan Real Estate Investment 26 229,518 Japan Retail Fund Investment 96 123,296 Japan Steel Works 17,000 163,605 Japan Tobacco 236 757,074 JFE Holdings 24,260 748,852 JGC 11,000 181,387 Joyo Bank 37,462 150,868 JS Group 12,924 259,942 JSR 9,100 158,982 JTEKT 10,800 104,560 Jupiter Telecommunications 142 145,507 JX Holdings 117,776 a 636,039 Kajima 50,800 120,757 Kamigumi 12,400 97,014 Kaneka 16,000 98,961 Kansai Electric Power 39,799 961,679 Kansai Paint 11,000 93,042 Kao 28,300 667,496 Kawasaki Heavy Industries 76,000 189,430 Kawasaki Kisen Kaisha 35,000 149,031 KDDI 153 742,401 Keihin Electric Express Railway 26,000 241,819 Keio 31,000 208,193 Keisei Electric Railway 17,000 102,400 Keyence 2,205 506,341 Kikkoman 8,000 84,560 Kinden 6,000 54,004 Kintetsu 89,354 287,673 Kirin Holdings 45,000 599,238 Kobe Steel 138,000 288,230 Koito Manufacturing 6,000 87,376 Komatsu 49,900 1,045,677 Konami 5,200 79,926 Konica Minolta Holdings 25,000 262,520 Kubota 63,000 497,981 Kuraray 18,500 231,410 Kurita Water Industries 5,700 158,056 Kyocera 8,500 756,231 Kyowa Hakko Kirin 14,705 150,172 Kyushu Electric Power 20,500 462,468 Lawson 3,100 141,836 Mabuchi Motor 1,500 75,208 Makita 5,700 164,173 Marubeni 89,000 476,529 Marui Group 10,900 76,222 Maruichi Steel Tube 2,000 39,741 Matsui Securities 8,000 47,173 Mazda Motor 78,000 188,114 McDonald's Holdings Japan 3,000 66,882 Medipal Holdings 7,700 89,208 MEIJI Holdings 3,521 150,941 Minebea 18,000 99,077 Mitsubishi 71,600 1,544,200 Mitsubishi Chemical Holdings 62,600 322,174 Mitsubishi Electric 102,000 886,291 Mitsubishi Estate 62,000 871,405 Mitsubishi Gas Chemical 20,000 111,932 Mitsubishi Heavy Industries 164,700 615,772 Mitsubishi Logistics 6,000 68,682 Mitsubishi Materials 61,000 a 161,897 Mitsubishi Motors 203,000 a 264,701 Mitsubishi Tanabe Pharma 11,000 160,316 Mitsubishi UFJ Financial Group 673,190 3,332,547 Mitsubishi UFJ Lease & Finance 2,910 102,082 Mitsui & Co. 91,500 1,169,882 Mitsui Chemicals 50,000 147,704 Mitsui Engineering & Shipbuilding 34,000 70,621 Mitsui Fudosan 45,000 664,667 Mitsui Mining & Smelting 34,000 92,592 Mitsui OSK Lines 62,000 418,532 Mitsumi Electric 4,800 79,982 Mizuho Financial Group 1,029,100 1,674,395 Mizuho Securities 34,000 76,898 Mizuho Trust & Banking 92,000 a 77,498 MS & AD Insurance Group Holdings 28,357 628,592 Murata Manufacturing 11,000 542,003 Namco Bandai Holdings 10,350 92,321 NEC 140,800 378,564 NGK Insulators 13,000 219,317 NGK Spark Plug 8,000 103,116 NHK Spring 7,000 64,136 Nidec 5,900 552,146 Nikon 17,600 305,045 Nintendo 5,250 1,463,651 Nippon Building Fund 29 246,296 Nippon Electric Glass 18,085 229,767 Nippon Express 44,000 178,721 Nippon Meat Packers 9,000 118,082 Nippon Paper Group 4,900 130,218 Nippon Sheet Glass 34,000 83,568 Nippon Steel 268,100 912,641 Nippon Telegraph & Telephone 27,400 1,135,080 Nippon Yusen 81,800 345,474 Nishi-Nippon City Bank 41,000 119,225 Nissan Chemical Industries 7,000 82,956 Nissan Motor 130,800 1,002,206 Nissha Printing 1,400 37,851 Nisshin Seifun Group 11,300 137,827 Nisshin Steel 42,000 70,275 Nisshinbo Holdings 7,000 72,213 Nissin Foods Holdings 3,200 111,701 Nitori 1,950 167,638 Nitto Denko 8,600 297,120 NKSJ Holdings 76,500 a 445,794 NOK 5,300 86,539 Nomura Holdings 186,100 1,032,934 Nomura Real Estate Holdings 5,400 66,300 Nomura Real Estate Office Fund 17 89,453 Nomura Research Institute 5,700 112,737 NSK 23,000 163,224 NTN 25,000 108,181 NTT Data 65 235,518 NTT DoCoMo 810 1,285,195 NTT Urban Development 55 44,490 Obayashi 35,000 149,031 Obic 350 65,872 Odakyu Electric Railway 32,000 291,345 OJI Paper 44,000 212,232 Olympus 12,000 320,702 Omron 10,500 252,504 Ono Pharmaceutical 4,800 198,015 ORACLE JAPAN 2,300 121,688 Oriental Land 2,700 224,948 ORIX 5,460 428,433 Osaka Gas 101,000 371,786 OTSUKA 1,000 65,082 Panasonic 103,495 1,363,851 Panasonic Electric Works 19,000 240,953 Rakuten 372 284,173 Resona Holdings 31,600 346,047 Ricoh 36,000 497,254 Rinnai 1,800 96,273 Rohm 5,100 320,736 Sankyo 2,800 136,672 Santen Pharmaceutical 3,800 126,813 Sanyo Electric 108,000 a 169,490 Sapporo Hokuyo Holdings 15,000 70,967 Sapporo Holdings 13,000 62,405 SBI Holdings 887 117,605 Secom 11,000 503,289 Sega Sammy Holdings 9,984 146,315 Seiko Epson 6,700 87,674 Sekisui Chemical 22,000 148,765 Sekisui House 31,000 274,371 Senshu Ikeda Holdings 41,600 60,965 Seven & I Holdings 40,560 968,366 Seven Bank 26 47,704 Sharp 54,000 590,099 Shikoku Electric Power 9,200 270,607 Shimadzu 15,000 114,586 Shimamura 1,200 108,424 Shimano 3,500 177,302 Shimizu 35,000 132,068 Shin-Etsu Chemical 21,600 1,073,021 Shinko Electric Industries 4,200 55,396 Shinsei Bank 50,000 a 46,157 Shionogi & Co. 15,400 313,118 Shiseido 18,800 419,561 Shizuoka Bank 33,400 277,498 Showa Denko 72,000 142,072 Showa Shell Sekiyu 11,300 82,931 SMC 2,900 382,829 Softbank 42,700 1,273,708 Sojitz 66,600 105,287 Sony 52,980 1,653,715 Sony Financial Holdings 50 180,879 Square Enix Holdings 3,700 71,174 Stanley Electric 8,200 141,650 SUMCO 6,800 a 128,687 Sumitomo 61,000 646,180 Sumitomo Chemical 82,000 354,835 Sumitomo Electric Industries 40,800 475,513 Sumitomo Heavy Industries 29,000 169,328 Sumitomo Metal Industries 182,000 438,934 Sumitomo Metal Mining 27,000 358,297 Sumitomo Mitsui Financial Group 70,900 2,189,342 Sumitomo Realty & Development 19,000 341,149 Sumitomo Rubber Industries 9,400 92,959 Sumitomo Trust & Banking 74,000 410,732 Suruga Bank 12,000 107,870 Suzuken 3,720 129,852 Suzuki Motor 16,900 352,977 Sysmex 2,000 114,701 T & D Holdings 14,650 320,014 Taiheiyo Cement 50,000 a 67,505 Taisei 58,000 115,786 Taisho Pharmaceutical 6,000 116,317 Taiyo Nippon Sanso 15,000 131,029 Takashimaya 15,000 115,970 Takeda Pharmaceutical 39,600 1,811,839 TDK 6,700 402,804 Teijin 47,000 149,146 Terumo 9,100 476,212 THK 6,700 131,974 Tobu Railway 45,000 257,558 Toho 5,800 95,440 Toho Gas 22,000 110,939 Tohoku Electric Power 22,300 480,430 Tokio Marine Holdings 38,100 1,040,210 Tokuyama 18,000 90,145 Tokyo Electric Power 64,272 1,759,952 Tokyo Electron 9,300 497,946 Tokyo Gas 135,000 612,220 Tokyo Steel Manufacturing 5,500 65,624 Tokyo Tatemono 19,000 61,828 Tokyu 62,820 269,664 Tokyu Land 28,000 101,454 TonenGeneral Sekiyu 14,000 126,010 Toppan Printing 31,000 255,054 Toray Industries 68,000 363,305 Toshiba 212,000 a 1,105,747 Tosoh 29,000 77,302 TOTO 14,000 95,153 Toyo Seikan Kaisha 8,800 140,845 Toyo Suisan Kaisha 5,000 107,720 Toyoda Gosei 3,600 89,730 Toyota Boshoku 4,200 66,204 Toyota Industries 9,600 258,112 Toyota Motor 145,914 5,135,445 Toyota Tsusho 11,600 175,887 Trend Micro 5,200 153,012 Tsumura & Co. 3,100 92,971 Ube Industries 55,600 138,583 UNICHARM 2,100 249,111 UNY 9,000 69,375 Ushio 5,900 99,945 USS 1,330 99,758 West Japan Railway 88 324,948 Yahoo! Japan 751 288,146 Yakult Honsha 5,100 147,068 Yamada Denki 4,410 297,189 Yamaguchi Financial Group 11,000 102,816 Yamaha 9,200 101,809 Yamaha Motor 13,600 a 175,924 Yamato Holdings 20,600 254,826 Yamato Kogyo 2,800 68,110 Yamazaki Baking 6,000 75,814 Yaskawa Electric 12,000 90,145 Yokogawa Electric 11,500 67,944 Luxembourg.5% ArcelorMittal 45,252 1,378,937 Millicom International Cellular, SDR 4,207 388,710 SES 16,018 395,556 Tenaris 25,518 509,642 Netherlands2.8% Aegon 81,616 a 490,815 Akzo Nobel 12,145 715,254 ASML Holding 22,623 721,208 Corio 2,950 173,023 Delta Lloyd 3,776 72,708 European Aeronautic Defence and Space 22,029 a 521,753 Fugro 3,791 200,099 Heineken 13,266 600,235 Heineken Holding 5,874 230,344 ING Groep 202,098 a 1,943,098 Koninklijke Ahold 62,626 803,651 Koninklijke Boskalis Westminster 3,558 146,871 Koninklijke DSM 8,006 379,815 Koninklijke KPN 85,783 1,193,573 Koninklijke Philips Electronics 51,296 1,597,863 Koninklijke Vopak 3,832 155,685 QIAGEN 11,934 a 221,631 Randstad Holding 5,958 a 267,558 Reed Elsevier 37,047 479,268 SBM Offshore 8,291 130,752 STMicroelectronics 32,926 271,488 TNT 20,058 598,411 Unilever 86,062 2,531,136 Wolters Kluwer 15,164 305,817 New Zealand.1% Auckland International Airport 37,613 53,945 Contact Energy 15,698 a 64,814 Fletcher Building 36,011 198,242 Sky City Entertainment Group 33,202 72,871 Telecom Corporation of New Zealand 109,502 157,842 Norway.8% Aker Solutions 8,329 107,999 DNB NOR 51,118 635,051 Norsk Hydro 37,703 203,001 Orkla 41,365 343,272 Renewable Energy 18,350 a 50,518 SeaDrill 14,482 336,220 Statoil 58,803 1,188,976 Telenor 44,866 692,570 Yara International 9,814 370,047 Portugal.3% Banco Comercial Portugues, Cl. R 154,733 133,853 Banco Espirito Santo 27,218 130,278 Brisa Auto-Estradas de Portugal 9,633 62,875 Cimpor-Cimentos de Portugal 12,398 75,398 Energias de Portugal 90,472 297,377 Galp Energia, Cl. B 12,510 204,540 Jeronimo Martins 11,415 124,697 Portugal Telecom 31,305 344,462 Singapore1.6% Ascendas Real Estate Investment Trust 74,281 115,829 CapitaLand 132,500 385,936 CapitaMall Trust 120,000 168,585 Capitamalls Asia 74,000 115,935 City Developments 30,000 267,000 ComfortDelgro 93,700 110,272 Cosco Singapore 48,000 57,901 DBS Group Holdings 89,588 948,893 Fraser and Neave 50,150 202,511 Genting Singapore 331,527 a 309,690 Golden Agri-Resources 275,440 116,493 Jardine Cycle & Carriage 5,422 142,773 Keppel 67,000 460,285 Keppel Land 36,000 106,977 Neptune Orient Lines 56,000 a 84,440 Noble Group 161,963 196,564 Olam International 72,300 149,434 Oversea-Chinese Banking 127,942 849,778 SembCorp Industries 53,254 165,299 SembCorp Marine 41,000 120,628 Singapore Airlines 27,733 318,627 Singapore Exchange 46,000 259,174 Singapore Press Holdings 80,075 243,249 Singapore Technologies Engineering 92,000 219,249 Singapore Telecommunications 418,951 961,441 StarHub 26,918 46,726 United Overseas Bank 64,112 936,534 UOL Group 23,111 67,146 Wilmar International 69,000 317,708 Spain3.8% Abertis Infraestructuras 16,226 274,175 Acciona 1,296 114,205 Acerinox 5,086 87,364 ACS Actividades de Construccion y Servicios 7,321 317,512 Banco Bilbao Vizcaya Argentaria 187,969 2,530,889 Banco de Sabadell 50,919 289,495 Banco de Valencia 11,006 66,101 Banco Popular Espanol 45,200 300,319 Banco Santander 435,375 5,654,464 Bankinter 16,421 123,139 Criteria Caixacorp 42,917 209,614 EDP Renovaveis 13,006 a 77,655 Enagas 10,301 190,029 Ferrovial 25,490 223,558 Fomento de Construcciones y Contratas 1,877 48,760 Gamesa Tecnologica 10,626 a 92,724 Gas Natural 13,140 219,633 Gestevision Telecinco 5,695 65,246 Grifols 6,640 73,988 Iberdrola 215,663 1,521,425 Iberdrola Renovables 48,509 169,748 Iberia Lineas Aereas de Espana 23,577 a 80,169 Inditex 11,438 756,245 Indra Sistemas 5,136 83,907 Mapfre 40,701 134,260 Red Electrica 6,028 263,869 Repsol 38,479 907,609 Telefonica 217,267 4,930,810 Zardoya Otis 7,387 115,196 Sweden2.9% Alfa Laval 18,893 292,420 Assa Abloy, Cl. B 16,208 358,023 Atlas Copco, Cl. A 36,321 593,314 Atlas Copco, Cl. B 20,174 300,807 Boliden 13,856 164,534 Electrolux, Ser. B 12,421 276,604 Getinge, Cl. B 10,269 226,977 Hennes & Mauritz, Cl. B 53,943 1,696,689 Holmen, Cl. B 3,004 78,738 Husqvarna, Cl. B 20,545 144,928 Investor, Cl. B 24,551 462,172 Kinnevik Investment, Cl. B 11,875 222,726 Modern Times Group, Cl. B 2,552 159,761 Nordea Bank 170,330 1,701,003 Ratos, Cl. B 5,558 158,520 Sandvik 52,869 681,909 Scania, Cl. B 16,508 303,913 Securitas, Cl. B 15,857 160,878 Skandinaviska Enskilda Banken, Cl. A 73,450 504,821 Skanska, Cl. B 20,691 349,441 SKF, Cl. B 20,274 386,706 SSAB, Cl. A 9,760 141,073 SSAB, Cl. B 5,288 67,913 Svenska Cellulosa, Cl. B 30,783 443,665 Svenska Handelsbanken, Cl. A 25,654 735,227 Swedbank, Cl. A 36,621 a 418,142 Swedish Match 12,762 300,968 Tele2, Cl. B 16,050 284,159 Telefonaktiebolaget LM Ericsson, Cl. B 158,905 1,751,752 TeliaSonera 117,876 851,900 Volvo, Cl. B 58,958 a 733,535 Switzerland7.6% ABB 116,538 a 2,341,342 Actelion 5,566 a 224,130 Adecco 6,790 344,611 Aryzta 4,712 191,858 Baloise Holding 2,556 203,869 Cie Financiere Richemont, Cl. A 27,461 1,066,944 Credit Suisse Group 59,449 2,695,590 GAM Holding 11,520 a 132,680 Geberit 2,016 328,148 Givaudan 410 376,201 Holcim 12,892 857,618 Julius Baer Group 10,717 373,366 Kuehne & Nagel International 2,891 308,650 Lindt & Spruengli 6 146,265 Lindt & Spruengli-PC 47 105,298 Logitech International 9,187 a 143,743 Lonza Group 2,538 196,248 Nestle 183,558 9,035,352 Nobel Biocare Holding 6,201 103,958 Novartis 111,644 5,394,126 Pargesa Holding 1,539 105,321 Roche Holding 37,174 4,814,411 Schindler Holding 2,701 241,122 Schindler Holding-PC 1,057 92,440 SGS 294 411,108 Sika 104 194,929 Sonova Holding 2,369 286,205 Straumann Holding 380 82,919 Swatch Group 2,547 142,535 Swatch Group-BR 1,609 496,118 Swiss Life Holding 1,524 a 159,501 Swiss Reinsurance 18,493 848,071 Swisscom 1,214 452,530 Syngenta 4,982 1,095,207 Synthes 3,082 352,902 UBS 192,298 a 3,271,593 Zurich Financial Services 7,780 1,808,455 United Kingdom21.3% 3i Group 49,824 221,681 Admiral Group 10,809 245,117 Aggreko 13,180 316,223 AMEC 17,013 232,602 Anglo American 69,570 a 2,750,528 Antofagasta 20,373 315,232 ARM Holdings 66,452 341,559 Associated British Foods 19,775 318,057 AstraZeneca 76,790 3,894,038 Autonomy 11,216 a 288,950 Aviva 145,220 812,830 Babcock International Group 13,900 120,599 BAE Systems 185,514 907,625 Balfour Beatty 39,910 155,695 Barclays 604,445 3,150,350 BG Group 178,405 2,854,066 BHP Billiton 116,674 3,565,836 BP 993,306 6,315,014 British Airways 29,271 a 100,667 British American Tobacco 105,567 3,627,300 British Land 47,174 341,174 British Sky Broadcasting Group 61,619 686,125 BT Group 407,283 907,015 Bunzl 16,760 181,110 Burberry Group 23,186 305,562 Cable & Wireless Worldwide 140,485 146,859 Cairn Energy 76,360 a 558,233 Capita Group 33,556 377,849 Carnival 9,179 330,630 Centrica 270,322 1,286,562 Cobham 58,884 219,018 Compass Group 98,184 814,958 Diageo 132,257 2,292,899 Eurasian Natural Resources 13,200 187,396 Experian 55,470 545,118 Firstgroup 25,087 144,543 Fresnillo 9,006 145,415 G4S 72,991 295,608 GlaxoSmithKline 274,652 4,778,763 Hammerson 39,651 241,186 Home Retail Group 44,656 167,146 HSBC Holdings 922,320 9,331,100 ICAP 31,269 196,371 Imperial Tobacco Group 53,706 1,517,323 Inmarsat 23,343 269,428 Intercontinental Hotels Group 13,743 237,397 International Power 79,135 443,680 Invensys 41,117 171,930 Investec 22,001 170,556 ITV 187,172 a 151,548 J Sainsbury 64,644 347,856 Johnson Matthey 11,081 293,455 Kazakhmys 10,953 208,586 Kingfisher 127,368 429,460 Land Securities Group 39,463 378,543 Legal & General Group 304,912 427,621 Liberty International 24,270 130,181 Lloyds Banking Group 2,119,036 a 2,298,474 London Stock Exchange Group 7,101 71,952 Lonmin 7,908 a 194,440 Man Group 88,798 302,191 Marks & Spencer Group 82,497 444,959 National Grid 182,676 1,457,620 Next 10,124 340,886 Old Mutual 283,488 536,315 Pearson 42,503 658,649 Petrofac 14,337 280,664 Prudential 133,344 1,157,960 Randgold Resources 4,859 436,034 Reckitt Benckiser Group 32,299 1,580,730 Reed Elsevier 65,525 566,454 Resolution 4,014 14,980 Resolution-NPR 68,239 a 92,976 Rexam 46,669 225,843 Rio Tinto 76,600 3,964,179 Rolls-Royce Group 97,457 a 885,237 Royal Bank of Scotland Group 916,296 a 716,930 Royal Dutch Shell, Cl. A 187,594 5,154,553 Royal Dutch Shell, Cl. B 142,561 3,749,725 RSA Insurance Group 183,775 367,245 SABMiller 50,021 1,515,052 Sage Group 67,743 253,454 Schroders 5,805 117,095 Scottish & Southern Energy 48,487 841,364 Segro 42,037 184,335 Serco Group 25,274 219,084 Severn Trent 12,168 249,637 Shire 29,445 670,955 Smith & Nephew 46,312 402,174 Smiths Group 20,949 366,139 Standard Chartered 107,026 3,087,433 Standard Life 120,093 380,292 Tesco 421,935 2,581,381 Thomas Cook Group 43,248 123,134 Tomkins 44,913 227,896 Tui Travel 29,455 97,010 Tullow Oil 46,473 895,937 Unilever 67,752 1,921,584 United Utilities Group 37,832 346,604 Vedanta Resources 6,494 248,255 Vodafone Group 2,784,291 6,486,199 Whitbread 8,998 198,412 WM Morrison Supermarkets 114,477 475,098 Wolseley 14,763 a 332,470 WPP 65,758 697,713 Xstrata 108,528 1,725,999 Total Common Stocks (cost $521,642,265) Preferred Stocks.4% Germany Bayerische Motoren Werke 3,061 111,979 Fresenius 4,316 306,502 Henkel & Co. 9,621 477,365 Porsche Automobil Holding 4,481 226,624 RWE 1,967 127,746 Volkswagen 8,938 946,805 Total Preferred Stocks (cost $1,881,861) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.11%, 9/9/10 (cost $309,962) 310,000 c Other Investment.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,200,000) 2,200,000 d Total Investments (cost $526,034,088) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% BR - Bearer Certificate CDI - Chess Depository Interest NPR - Nill Paid Rights PC - Participation Certificate PPS - Price Protected Shares REIT - Real estate investment trust RSP - Risparmio (Savings) Shares SDR- Swedish Depository Receipts STRIP - Separate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At July 31, 2010, the value of this security amounted to $6,691 or .001% of net assets. c Held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $526,034,088. Net unrealized depreciation on investments was $9,618,380 of which $57,890,398 related to appreciated investment securities and $67,508,778 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Banking 14.3 Materials 10.3 Capital Goods 8.4 Energy 7.3 Food, Beverage & Tobacco 6.6 Pharmaceuticals & Biotechnology 6.1 Telecommunications 5.6 Utilities 5.3 Diversified Financials 4.3 Automobiles & Components 3.9 Insurance 3.9 Real Estate 3.1 Technology Hardware & Equipment 3.0 Short-Term/Money Market Investments .5 Other 16.9  Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2010 ($) Financial Futures Long DJ Euro Stoxx 50 43 1,537,755 September 2010 5,247 FTSE 100 15 1,232,127 September 2010 16,011 SPI 200 Index 5 505,015 September 2010 (5,972) TOPIX 11 1,075,121 September 2010 (40,497) Gross Unrealized Appreciation Gross Unrealized Depreciation At July 31, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases: Australian Dollar, Expiring 9/15/2010 83,584 71,189 75,179 3,990 Australian Dollar, Expiring 9/15/2010 114,000 99,728 102,538 2,810 Australian Dollar, Expiring 9/15/2010 180,472 160,340 162,325 1,985 British Pound, Expiring 9/15/2010 90,832 136,751 142,497 5,746 British Pound, Expiring 9/15/2010 51,300 78,201 80,479 2,278 British Pound, Expiring 9/15/2010 409,751 625,120 642,816 17,696 British Pound, Expiring 9/15/2010 53,100 82,522 83,303 781 Euro, Expiring 9/15/2010 64,320 83,374 83,815 441 Euro, Expiring 9/15/2010 839,784 1,083,674 1,094,312 10,638 Euro, Expiring 9/15/2010 54,800 71,201 71,409 208 Japanese Yen, Expiring 9/15/2010 15,584,844 170,987 180,465 9,478 Japanese Yen, Expiring 9/15/2010 8,605,000 97,128 99,642 2,514 Japanese Yen, Expiring 9/15/2010 57,120,503 656,950 661,429 4,479 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Significant Unadjusted Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 513,899,055 6,691 - Mutual Funds 2,200,000 - - U.S. Treasury - 309,962 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 63,044 - Futures++ 21,258 - - Liabilities ($) Other Financial Instruments: Futures++ (46,469) - - + See Statement of Investments for country and industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus S&P 500 Index Fund July 31, 2010 (Unaudited) Common Stocks97.5% Shares Value ($) Consumer Discretionary9.9% Abercrombie & Fitch, Cl. A 19,114 706,071 Amazon.com 73,621 a 8,679,180 Apollo Group, Cl. A 26,621 a 1,228,027 AutoNation 20,217 a,b 493,901 AutoZone 6,502 a 1,375,628 Bed Bath & Beyond 56,230 a 2,129,992 Best Buy 74,064 2,567,058 Big Lots 18,170 a 623,413 Carmax 38,166 a 805,303 Carnival 94,705 3,284,369 CBS, Cl. B 147,128 2,174,552 Coach 66,000 b 2,440,020 Comcast, Cl. A 611,562 11,907,112 D.R. Horton 60,999 672,209 Darden Restaurants 30,190 1,264,659 DeVry 13,444 723,287 DIRECTV, Cl. A 196,486 a 7,301,420 Discovery Communications, Cl. A 61,030 a 2,356,368 Eastman Kodak 58,563 a,b 232,495 Expedia 46,496 1,054,529 Family Dollar Stores 30,047 b 1,242,443 Ford Motor 734,600 a,b 9,380,842 Fortune Brands 32,379 1,420,791 GameStop, Cl. A 35,945 a,b 720,697 Gannett 51,104 b 673,551 Gap 97,170 1,759,749 Genuine Parts 35,440 1,517,895 Goodyear Tire & Rubber 53,528 a 571,144 H & R Block 72,352 1,134,479 Harley-Davidson 51,593 b 1,404,877 Harman International Industries 13,258 a 403,176 Hasbro 27,008 1,138,387 Home Depot 362,805 10,343,571 International Game Technology 66,949 1,020,303 Interpublic Group of Cos. 104,729 a 957,223 J.C. Penney 50,482 1,243,372 Johnson Controls 144,515 4,163,477 Kohl's 65,916 a 3,143,534 Leggett & Platt 32,113 b 669,235 Lennar, Cl. A 30,483 450,234 Limited Brands 57,931 1,485,351 Lowe's 308,899 6,406,565 Macy's 90,782 1,693,084 Marriott International, Cl. A 54,842 b 1,859,692 Mattel 77,776 1,645,740 McDonald's 231,831 16,165,576 McGraw-Hill 69,720 2,139,707 Meredith 8,406 b 266,891 New York Times, Cl. A 26,261 a 229,521 Newell Rubbermaid 61,725 956,738 News, Cl. A 490,100 6,395,805 NIKE, Cl. B 84,147 6,196,585 Nordstrom 34,145 1,160,930 O'Reilly Automotive 29,469 a 1,452,232 Office Depot 60,841 a 262,833 Omnicom Group 67,812 2,526,675 Polo Ralph Lauren 12,300 971,823 Priceline.com 10,215 a 2,292,246 Pulte Group 74,678 a 655,673 RadioShack 29,378 632,802 Ross Stores 25,521 b 1,343,936 Scripps Networks Interactive, Cl. A 19,968 851,236 Sears Holdings 10,575 a,b 750,825 Stanley Black & Decker 33,824 1,962,468 Staples 157,323 3,198,377 Starbucks 160,638 3,991,854 Starwood Hotels & Resorts Worldwide 40,184 c 1,946,915 Target 159,107 8,165,371 Tiffany & Co. 26,977 b 1,134,922 Time Warner 248,047 7,803,559 Time Warner Cable 76,825 4,392,085 TJX 88,183 3,661,358 Urban Outfitters 27,600 a 887,616 VF 18,772 1,489,183 Viacom, Cl. B 131,200 4,334,848 Walt Disney 422,249 14,225,569 Washington Post, Cl. B 1,293 543,694 Whirlpool 16,260 1,354,458 Wyndham Worldwide 39,403 1,005,959 Wynn Resorts 14,623 1,282,145 Yum! Brands 101,570 4,194,841 Consumer Staples11.1% Altria Group 447,387 9,914,096 Archer-Daniels-Midland 139,571 3,818,663 Avon Products 92,238 2,871,369 Brown-Forman, Cl. B 23,497 1,485,245 Campbell Soup 41,223 b 1,479,906 Clorox 29,818 1,934,592 Coca-Cola 496,703 27,373,302 Coca-Cola Enterprises 68,257 1,958,976 Colgate-Palmolive 106,420 8,405,052 ConAgra Foods 95,780 2,248,914 Constellation Brands, Cl. A 43,142 a 736,003 Costco Wholesale 94,276 5,346,392 CVS Caremark 293,985 9,022,400 Dean Foods 38,257 a 438,425 Dr. Pepper Snapple Group 53,170 1,996,534 Estee Lauder, Cl. A 25,301 1,574,987 General Mills 142,149 4,861,496 H.J. Heinz 67,612 3,007,382 Hershey 36,228 1,702,716 Hormel Foods 15,277 655,689 J.M. Smucker 25,604 1,572,854 Kellogg 54,165 2,710,958 Kimberly-Clark 90,095 5,776,891 Kraft Foods, Cl. A 376,093 10,985,677 Kroger 142,116 3,010,017 Lorillard 33,428 2,548,551 McCormick & Co. 28,440 b 1,118,545 Mead Johnson Nutrition 43,902 2,332,952 Molson Coors Brewing, Cl. B 32,799 1,476,283 PepsiCo 348,208 22,602,181 Philip Morris International 399,926 20,412,223 Procter & Gamble 621,696 38,022,927 Reynolds American 37,263 2,154,547 Safeway 83,969 b 1,724,723 Sara Lee 143,323 2,119,747 SUPERVALU 47,157 531,931 SYSCO 127,886 3,960,629 Tyson Foods, Cl. A 64,322 1,126,278 Wal-Mart Stores 448,875 22,977,911 Walgreen 212,366 6,063,049 Whole Foods Market 36,394 a 1,381,880 Energy10.6% Anadarko Petroleum 106,926 5,256,482 Apache 77,706 7,427,139 Baker Hughes 92,891 4,483,849 Cabot Oil & Gas 23,258 708,671 Cameron International 52,434 a 2,075,862 Chesapeake Energy 140,165 2,947,670 Chevron 433,140 33,009,599 ConocoPhillips 320,345 17,689,451 Consol Energy 47,310 1,773,179 Denbury Resources 85,215 a 1,349,806 Devon Energy 95,885 5,991,854 Diamond Offshore Drilling 15,147 b 901,095 El Paso 151,496 1,866,431 EOG Resources 54,591 5,322,623 Exxon Mobil 1,103,236 65,841,124 FMC Technologies 26,430 a 1,672,490 Halliburton 194,745 5,818,981 Helmerich & Payne 22,748 921,976 Hess 62,967 3,374,402 Marathon Oil 153,013 5,118,285 Massey Energy 21,994 672,577 Murphy Oil 41,206 2,256,029 Nabors Industries 60,361 a 1,111,246 National Oilwell Varco 90,443 3,541,748 Noble Energy 37,295 2,501,003 Occidental Petroleum 175,252 13,657,388 Peabody Energy 58,128 2,624,479 Pioneer Natural Resources 25,901 1,500,186 QEP Resources 38,467 a 1,324,034 Range Resources 33,330 1,237,210 Rowan 24,712 a 624,225 Schlumberger 257,835 15,382,436 Smith International 53,020 2,199,270 Southwestern Energy 74,209 a 2,704,918 Spectra Energy 140,621 2,923,511 Sunoco 26,211 934,946 Tesoro 30,596 b 394,994 Valero Energy 121,364 2,061,974 Williams 124,566 2,417,826 Financial16.0% ACE 72,500 3,848,300 Aflac 101,627 4,999,032 Allstate 117,588 3,320,685 American Express 259,046 11,563,813 American International Group 29,094 a,b 1,119,246 Ameriprise Financial 55,651 2,359,046 AON 58,808 b 2,215,297 Apartment Investment & Management, Cl. A 24,994 b,c 536,621 Assurant 25,649 956,451 AvalonBay Communities 17,868 b,c 1,877,748 Bank of America 2,164,810 30,393,932 Bank of New York Mellon 259,964 6,517,297 BB & T 148,093 b 3,677,149 Berkshire Hathaway, Cl. B 357,174 a 27,902,433 Boston Properties 29,707 c 2,433,003 Capital One Financial 97,739 4,137,292 CB Richard Ellis Group, Cl. A 57,694 a 980,798 Charles Schwab 210,122 3,107,704 Chubb 70,943 3,733,730 Cincinnati Financial 35,368 b 974,388 Citigroup 4,870,124 a 19,967,508 CME Group 14,371 4,006,635 Comerica 37,265 1,429,485 Discover Financial Services 113,241 1,729,190 E*TRADE Financial 42,208 a 617,503 Equity Residential 60,928 c 2,793,549 Federated Investors, Cl. B 19,204 b 407,509 Fifth Third Bancorp 169,481 2,154,104 First Horizon National 47,854 a,b 548,885 Franklin Resources 32,215 3,240,185 Genworth Financial, Cl. A 104,835 a 1,423,659 Goldman Sachs Group 111,198 16,770,882 Hartford Financial Services Group 95,614 2,238,324 HCP 62,626 b,c 2,221,344 Health Care REIT 26,504 b,c 1,200,896 Host Hotels & Resorts 140,248 b,c 2,011,156 Hudson City Bancorp 104,572 1,298,784 Huntington Bancshares 152,222 922,465 IntercontinentalExchange 15,732 a 1,661,614 Invesco 100,216 1,958,220 Janus Capital Group 35,442 b 371,432 JPMorgan Chase & Co. 858,428 34,577,480 KeyCorp 182,111 1,540,659 Kimco Realty 86,903 b,c 1,309,628 Legg Mason 34,399 b 993,787 Leucadia National 37,928 a,b 837,830 Lincoln National 63,994 1,666,404 Loews 76,551 2,843,870 M & T Bank 17,825 1,556,836 Marsh & McLennan 116,494 2,739,939 Marshall & Ilsley 111,144 781,342 MetLife 176,823 7,437,175 Moody's 42,604 b 1,003,324 Morgan Stanley 300,776 8,117,944 Nasdaq OMX Group 29,262 a 569,731 Northern Trust 52,337 2,459,316 NYSE Euronext 57,658 1,670,352 People's United Financial 80,578 1,115,200 Plum Creek Timber 35,241 b,c 1,264,447 PNC Financial Services Group 113,399 6,734,767 Principal Financial Group 67,566 1,730,365 Progressive 144,859 2,845,031 ProLogis 101,530 c 1,102,616 Prudential Financial 99,447 5,697,319 Public Storage 28,916 c 2,837,238 Regions Financial 253,658 1,859,313 Simon Property Group 62,350 c 5,562,867 SLM 103,747 a 1,244,964 State Street 107,543 4,185,574 SunTrust Banks 106,745 2,770,033 T. Rowe Price Group 56,069 2,704,208 Torchmark 17,878 b 948,785 Travelers 107,101 5,403,245 U.S. Bancorp 413,230 9,876,197 Unum Group 72,208 1,647,787 Ventas 33,979 b,c 1,723,415 Vornado Realty Trust 33,879 c 2,804,504 Wells Fargo & Co. 1,123,853 31,164,444 XL Group 74,245 1,316,364 Zions Bancorporation 31,830 706,308 Health Care11.1% Abbott Laboratories 333,935 16,389,530 Aetna 93,834 2,613,277 Allergan 66,627 4,068,245 AmerisourceBergen 62,408 1,870,368 Amgen 206,955 a 11,285,256 Baxter International 130,252 5,701,130 Becton Dickinson & Co. 51,291 3,528,821 Biogen Idec 58,453 a 3,266,354 Boston Scientific 325,013 a 1,820,073 Bristol-Myers Squibb 369,443 9,206,520 C.R. Bard 20,897 1,641,041 Cardinal Health 77,788 2,510,219 CareFusion 38,984 a 821,393 Celgene 99,910 a 5,510,037 Cephalon 16,011 a,b 908,624 Cerner 14,639 a,b 1,133,791 CIGNA 60,274 1,854,028 Coventry Health Care 32,437 a 643,226 DaVita 22,546 a 1,292,337 Dentsply International 32,252 b 968,205 Eli Lilly & Co. 218,348 b 7,773,189 Express Scripts 117,528 a 5,309,915 Forest Laboratories 65,950 a 1,830,113 Genzyme 57,361 a 3,990,031 Gilead Sciences 192,160 a 6,402,771 Hospira 35,254 a 1,836,733 Humana 37,106 a 1,744,724 Intuitive Surgical 8,402 a 2,758,965 Johnson & Johnson 595,063 34,567,210 King Pharmaceuticals 54,829 a 480,302 Laboratory Corp. of America Holdings 22,999 a,b 1,678,467 Life Technologies 39,309 a 1,689,894 McKesson 58,141 3,652,418 Medco Health Solutions 98,665 a 4,735,920 Medtronic 239,023 8,836,680 Merck & Co. 672,779 23,183,964 Mylan 67,791 a,b 1,179,563 Patterson 20,481 546,433 PerkinElmer 26,211 510,066 Pfizer 1,742,260 26,133,900 Quest Diagnostics 32,760 1,539,392 St. Jude Medical 70,207 a 2,581,511 Stryker 59,565 2,773,942 Tenet Healthcare 93,059 a 428,071 Thermo Fisher Scientific 89,074 a 3,995,860 UnitedHealth Group 245,580 7,477,911 Varian Medical Systems 26,970 a,b 1,488,744 Waters 20,502 a 1,315,408 Watson Pharmaceuticals 23,019 a 932,270 WellPoint 92,370 a 4,685,006 Zimmer Holdings 43,879 a 2,325,148 Industrial10.4% 3M 153,815 13,157,335 Avery Dennison 23,578 845,271 Boeing 162,720 11,087,741 C.H. Robinson Worldwide 36,273 b 2,365,000 Caterpillar 135,399 b 9,444,080 Cintas 29,128 770,727 CSX 84,821 4,471,763 Cummins 43,833 3,489,545 Danaher 113,335 4,353,197 Deere & Co. 91,340 6,090,551 Dover 41,163 1,974,589 Dun & Bradstreet 11,766 804,324 Eaton 35,937 2,819,617 Emerson Electric 162,418 8,046,188 Equifax 27,615 865,454 Expeditors International of Washington 46,035 1,962,932 Fastenal 27,804 b 1,364,620 FedEx 67,479 5,570,391 Flowserve 12,094 1,199,241 Fluor 39,654 1,914,892 General Dynamics 83,362 5,105,923 General Electric 2,303,659 37,134,983 Goodrich 26,816 1,954,082 Honeywell International 165,191 7,080,086 Illinois Tool Works 83,998 3,653,913 Iron Mountain 39,148 926,633 ITT 39,289 1,851,298 Jacobs Engineering Group 27,029 a 988,451 L-3 Communications Holdings 25,142 1,836,372 Lockheed Martin 68,009 5,110,876 Masco 78,735 809,396 Norfolk Southern 79,492 4,473,015 Northrop Grumman 65,358 3,832,593 Paccar 78,682 3,605,209 Pall 26,145 999,785 Parker Hannifin 35,164 2,184,388 Pitney Bowes 45,470 b 1,109,923 Precision Castparts 30,108 3,678,897 Quanta Services 45,348 a,b 974,075 R.R. Donnelley & Sons 45,916 774,603 Raytheon 82,922 3,836,801 Republic Services 69,638 2,218,667 Robert Half International 33,588 b 845,746 Rockwell Automation 31,853 1,724,840 Rockwell Collins 34,955 1,998,028 Roper Industries 19,610 1,225,625 Ryder System 12,286 536,530 Snap-On 12,834 573,295 Southwest Airlines 160,833 1,938,038 Stericycle 18,575 a,b 1,170,225 Textron 58,437 b 1,213,152 Union Pacific 108,972 8,136,939 United Parcel Service, Cl. B 214,432 13,938,080 United Technologies 201,414 14,320,535 W.W. Grainger 13,678 1,532,073 Waste Management 104,341 b 3,542,377 Information Technology18.3% Adobe Systems 113,134 a 3,249,208 Advanced Micro Devices 122,231 a,b 915,510 Agilent Technologies 74,614 a 2,083,969 Akamai Technologies 37,152 a 1,425,151 Altera 65,840 1,825,085 Amphenol, Cl. A 38,267 1,714,362 Analog Devices 63,506 1,886,763 Apple 196,305 a 50,499,461 Applied Materials 291,024 3,434,083 Autodesk 48,462 a 1,431,567 Automatic Data Processing 108,998 4,498,347 BMC Software 39,269 a 1,397,191 Broadcom, Cl. A 93,355 3,363,581 CA 86,909 1,699,940 Cisco Systems 1,233,810 a 28,463,997 Citrix Systems 39,166 a 2,154,913 Cognizant Technology Solutions, Cl. A 64,077 a 3,496,041 Computer Sciences 32,595 1,477,531 Compuware 55,407 a 453,229 Corning 336,167 6,091,346 Dell 371,977 a 4,924,975 eBay 245,171 a 5,126,526 Electronic Arts 69,819 a 1,112,217 EMC 443,348 a 8,773,857 Fidelity National Information Services 71,301 b 2,044,200 First Solar 10,523 a,b 1,320,110 Fiserv 33,352 a 1,670,935 FLIR Systems 32,947 a 980,503 Google, Cl. A 52,224 a 25,320,806 Harris 29,010 1,291,815 Hewlett-Packard 503,955 23,202,088 Intel 1,200,300 24,726,180 International Business Machines 276,891 35,552,804 Intuit 69,555 a 2,764,811 Jabil Circuit 41,397 600,670 JDS Uniphase 45,176 a 490,160 Juniper Networks 115,223 a,b 3,200,895 KLA-Tencor 37,852 1,198,773 Lexmark International, Cl. A 17,107 a,b 628,682 Linear Technology 47,774 b 1,523,035 LSI 139,386 a 561,726 MasterCard, Cl. A 20,668 4,341,107 McAfee 33,158 a 1,097,530 MEMC Electronic Materials 49,406 a 472,321 Microchip Technology 40,191 b 1,223,816 Micron Technology 183,771 a,b 1,337,853 Microsoft 1,644,834 42,453,166 Molex 31,493 b 620,727 Monster Worldwide 27,993 a 384,064 Motorola 500,935 a 3,752,003 National Semiconductor 49,173 678,587 NetApp 74,035 a 3,131,681 Novell 78,672 a 475,179 Novellus Systems 22,868 a 610,804 NVIDIA 123,136 a 1,131,620 Oracle 842,870 19,925,447 Paychex 70,381 1,829,202 QLogic 25,038 a 398,605 QUALCOMM 354,328 13,492,810 Red Hat 41,204 a 1,324,709 SAIC 62,491 a 1,039,225 Salesforce.com 24,376 a,b 2,412,005 SanDisk 48,322 a 2,111,671 Symantec 175,394 a 2,274,860 Tellabs 83,295 581,399 Teradata 37,155 a 1,181,529 Teradyne 38,841 a 417,929 Texas Instruments 263,949 6,516,901 Total System Services 44,345 661,184 VeriSign 41,721 a,b 1,174,446 Visa, Cl. A 97,582 b 7,157,640 Western Digital 48,444 a 1,278,437 Western Union 145,278 2,357,862 Xerox 296,632 2,889,196 Xilinx 60,843 1,698,737 Yahoo! 257,699 a 3,576,862 Materials3.5% Air Products & Chemicals 45,892 3,330,841 Airgas 17,788 1,161,378 AK Steel Holding 25,116 351,373 Alcoa 219,116 2,447,526 Allegheny Technologies 20,961 b 997,953 Ball 20,821 1,212,615 Bemis 21,989 658,790 CF Industries Holdings 14,930 1,212,167 Cliffs Natural Resources 29,003 1,640,700 Dow Chemical 246,890 6,747,504 E.I. du Pont de Nemours & Co. 195,786 7,962,617 Eastman Chemical 15,823 991,153 Ecolab 51,138 2,501,160 FMC 14,921 932,413 Freeport-McMoRan Copper & Gold 101,245 7,243,067 International Flavors & Fragrances 16,995 771,233 International Paper 92,412 2,236,370 MeadWestvaco 36,702 879,380 Monsanto 117,729 6,809,445 Newmont Mining 106,964 5,979,288 Nucor 68,465 b 2,679,720 Owens-Illinois 36,282 a 1,003,197 Pactiv 29,011 a 882,515 PPG Industries 35,445 2,462,364 Praxair 66,279 5,754,343 Sealed Air 33,902 733,300 Sherwin-Williams 20,637 1,427,049 Sigma-Aldrich 26,335 1,477,394 Titanium Metals 17,674 a,b 391,302 United States Steel 30,945 b 1,371,792 Vulcan Materials 26,353 1,192,210 Weyerhaeuser 126,233 2,047,497 Telecommunication Services3.0% American Tower, Cl. A 86,963 a 4,021,169 AT & T 1,274,017 33,048,001 CenturyLink 65,127 2,319,824 Frontier Communications 215,345 1,645,236 Metropcs Communications 55,053 a 492,724 Qwest Communications International 323,467 1,830,823 Sprint Nextel 641,918 a 2,933,565 Verizon Communications 610,976 17,754,963 Windstream 103,816 1,183,502 Utilities3.6% AES 144,337 a 1,488,114 Allegheny Energy 37,201 848,183 Ameren 49,409 1,253,506 American Electric Power 101,639 3,656,971 CenterPoint Energy 89,435 1,272,660 CMS Energy 50,082 797,305 Consolidated Edison 60,754 b 2,801,974 Constellation Energy Group 43,506 1,374,790 Dominion Resources 127,288 5,344,823 DTE Energy 35,148 1,622,432 Duke Energy 279,603 4,781,211 Edison International 70,567 2,339,296 Entergy 40,880 3,168,609 EQT 30,910 1,133,779 Exelon 143,480 6,001,768 FirstEnergy 66,093 2,491,706 Integrys Energy 16,997 b 804,808 NextEra Energy 88,460 4,626,458 Nicor 10,073 b 441,097 NiSource 61,108 1,008,282 Northeast Utilities 37,584 1,046,339 NRG Energy 55,262 a 1,253,342 ONEOK 22,471 1,045,576 Pepco Holdings 47,027 795,227 PG & E 79,871 3,546,272 Pinnacle West Capital 22,292 849,102 PPL 96,587 2,635,859 Progress Energy 60,124 2,531,822 Public Service Enterprise Group 110,265 3,627,719 SCANA 23,993 919,172 Sempra Energy 53,341 2,653,715 Southern 176,433 6,233,378 TECO Energy 47,001 b 767,996 Wisconsin Energy 25,395 1,378,441 Xcel Energy 97,496 2,143,937 Total Common Stocks (cost $1,662,280,501) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.11%, 9/9/10 (cost $1,459,822) 1,460,000 d Other Investment.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,188,000) 7,188,000 e Investment of Cash Collateral for Securities Loaned2.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $56,472,921) 56,472,921 e Total Investments (cost $1,727,401,244) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At July 31, 2010, the total market value of the fund's securities on loan is $62,346,171 and the total market value of the collateral held by the fund is $63,996,052, consisting of cash collateral of $56,472,921 and U.S. Government and Agency securities valued at $7,523,131. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,727,401,244. Net unrealized appreciation on investments was $489,900,685 of which $761,043,660 related to appreciated investment securities and $271,142,975 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES July 31, 2010 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 7/31/2010 ($) Financial Futures Long Standard & Poor's 500 E-mini 1,053 57,825,495 September 2010 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 2,152,181,220 - - Mutual Funds 63,660,921 - - U.S. Treasury - 1,459,788 - Other Financial Instruments: Futures++ 471,297 - - + See Statement of Investments for industry classification. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Smallcap Stock Index Fund July 31, 2010 (Unaudited) Common Stocks98.4% Shares Value ($) Consumer Discretionary15.6% American Public Education 40,479 a 1,807,792 Arbitron 60,061 1,735,763 Arctic Cat 27,687 a,b 275,486 Audiovox, Cl. A 48,992 a 364,990 Big 5 Sporting Goods 46,114 633,606 Biglari Holdings 2,550 a 740,775 BJ's Restaurants 41,713 a,b 1,063,681 Blue Nile 28,687 a,b 1,460,168 Blyth 15,978 b 631,930 Brown Shoe 101,856 1,489,135 Brunswick 197,031 3,333,765 Buckle 50,177 b 1,382,376 Buffalo Wild Wings 45,197 a,b 1,927,200 Cabela's 81,284 a,b 1,267,218 California Pizza Kitchen 58,401 a 1,047,714 Callaway Golf 113,504 b 766,152 Capella Education 30,332 a,b 2,818,449 Carter's 139,803 a 3,388,825 Cato, Cl. A 78,356 1,824,128 CEC Entertainment 57,248 a 1,988,223 Children's Place Retail Stores 65,743 a 2,751,345 Christopher & Banks 74,074 547,407 Coinstar 78,886 a,b 3,589,313 Cracker Barrel Old Country Store 53,950 2,642,471 CROCS 196,457 a,b 2,520,543 Deckers Outdoor 94,155 a 4,791,548 DineEquity 30,237 a,b 1,102,441 Drew Industries 39,996 a 845,115 E.W. Scripps, Cl. A 54,431 a,b 427,828 Ethan Allen Interiors 53,701 b 823,773 Finish Line, Cl. A 143,141 2,048,348 Fred's, Cl. A 90,344 b 979,329 Genesco 57,258 a 1,562,571 Group 1 Automotive 55,563 a,b 1,540,206 Gymboree 73,642 a 3,188,699 Haverty Furniture 50,453 b 611,490 Helen of Troy 78,055 a 1,870,198 Hibbett Sports 63,405 a,b 1,678,330 Hillenbrand 138,192 3,052,661 Hot Topic 100,703 b 532,719 HSN 96,739 a,b 2,844,127 Iconix Brand Group 151,084 a 2,486,843 Interval Leisure Group 81,559 a 1,134,486 Jack in the Box 134,514 a,b 2,775,024 JAKKS Pacific 76,843 a,b 1,212,583 Jo-Ann Stores 70,575 a,b 2,956,387 JOS. A. Bank Clothiers 42,007 a 2,464,971 K-Swiss, Cl. A 38,118 a,b 455,510 Kid Brands 39,407 a 327,866 La-Z-Boy 132,401 a 1,133,353 Landry's Restaurants 11,895 a,b 291,309 Lithia Motors, Cl. A 41,465 b 364,892 Live Nation 307,361 a 2,836,942 Liz Claiborne 221,612 a,b 1,050,441 Lumber Liquidators Holdings 30,494 a,b 756,861 M/I Homes 57,928 a 611,140 Maidenform Brands 49,658 a 1,233,008 Marcus 43,059 525,320 MarineMax 49,112 a 373,251 Men's Wearhouse 104,975 b 2,042,814 Meritage Homes 76,574 a 1,346,171 Midas 23,051 a,b 202,849 Monarch Casino & Resort 17,578 a 187,206 Monro Muffler Brake 46,517 b 1,909,058 Movado Group 24,562 a 279,024 Multimedia Games 75,258 a 316,084 National Presto Industries 9,446 963,398 Nautilus 49,889 a 98,780 NutriSystem 63,567 1,243,371 O'Charleys 49,617 a 345,830 OfficeMax 190,760 a 2,725,960 Oxford Industries 40,934 916,922 P.F. Chang's China Bistro 58,093 b 2,405,050 Papa John's International 57,922 a 1,467,164 Peet's Coffee & Tea 22,859 a,b 928,761 PEP Boys-Manny Moe & Jack 121,332 1,164,787 Perry Ellis International 24,744 a 554,018 PetMed Express 55,332 b 882,545 Pinnacle Entertainment 128,019 a 1,389,006 Polaris Industries 76,806 4,585,318 Pool 109,478 b 2,422,748 Pre-Paid Legal Services 16,876 a,b 827,937 Quiksilver 285,763 a 1,277,361 RC2 62,487 a 1,034,160 Red Robin Gourmet Burgers 36,358 a,b 775,880 Ruby Tuesday 143,587 a 1,467,459 Ruth's Hospitality Group 54,094 a,b 218,540 Shuffle Master 131,959 a 1,159,920 Skechers USA, Cl. A 85,456 a 3,169,563 Sonic 121,643 a 1,070,458 Sonic Automotive, Cl. A 93,072 a,b 920,482 Spartan Motors 80,057 343,445 Stage Stores 95,606 1,051,666 Standard Motor Products 53,696 526,221 Standard-Pacific 248,418 a,b 993,672 Stein Mart 59,288 a 457,703 Sturm Ruger & Co. 66,825 b 935,550 Superior Industries International 65,005 935,422 Texas Roadhouse 139,455 a,b 1,879,853 True Religion Apparel 57,678 a,b 1,417,725 Tuesday Morning 87,589 a 381,888 UniFirst 35,899 1,578,120 Universal Electronics 30,673 a 538,618 Universal Technical Institute 60,419 b 1,230,735 Volcom 35,549 a 578,382 Winnebago Industries 52,708 a,b 550,799 Wolverine World Wide 123,315 3,525,576 Zale 33,242 a,b 58,506 Zumiez 40,155 a,b 734,837 Consumer Staples3.6% Alliance One International 239,590 a,b 903,254 Andersons 45,786 1,573,665 Boston Beer, Cl. A 24,733 a,b 1,715,481 Cal-Maine Foods 25,272 b 798,342 Calavo Growers 25,423 b 536,934 Casey's General Stores 126,120 4,824,090 Central Garden & Pet, Cl. A 172,371 a 1,742,671 Darling International 222,955 a 1,819,313 Diamond Foods 45,727 b 2,036,681 Great Atlantic & Pacific Tea 50,000 a,b 173,000 Hain Celestial Group 92,475 a 1,947,523 J & J Snack Foods 32,700 1,363,917 Lance 65,731 1,388,896 Mannatech 14,606 39,728 Medifast 27,508 a,b 831,842 Nash Finch 28,940 1,137,921 Sanderson Farms 47,817 b 2,235,445 Spartan Stores 55,528 797,382 TreeHouse Foods 84,289 a,b 4,019,742 United Natural Foods 99,009 a,b 3,339,574 WD-40 35,334 1,284,744 Energy5.1% Basic Energy Services 53,506 a,b 501,351 Bristow Group 80,428 a 2,688,708 CARBO Ceramics 46,204 3,705,561 Dril-Quip 72,476 a 3,789,045 Gulf Island Fabrication 30,108 540,740 Holly 89,792 b 2,400,140 Hornbeck Offshore Services 33,801 a,b 568,871 ION Geophysical 318,402 a 1,397,785 Lufkin Industries 66,136 2,718,851 Matrix Service 65,606 a 635,722 Oil States International 120,390 a 5,530,717 Penn Virginia 102,511 b 1,947,709 Petroleum Development 44,962 a 1,310,193 PetroQuest Energy 168,186 a,b 1,116,755 Pioneer Drilling 134,587 a 890,966 SEACOR Holdings 48,423 a 4,010,393 Seahawk Drilling 26,370 a,b 261,854 SM Energy 147,160 6,095,367 Stone Energy 119,196 a,b 1,401,745 Superior Well Services 34,785 a,b 645,957 Swift Energy 82,719 a,b 2,144,904 Tetra Technologies 189,684 a 1,976,507 World Fuel Services 130,808 b 3,407,548 Financial19.0% Acadia Realty Trust 93,164 c 1,727,261 American Physicians Capital 21,881 b 896,027 Amerisafe 38,602 a 693,292 Bank Mutual 67,216 395,230 Bank of the Ozarks 26,441 b 990,215 BioMed Realty Trust 248,433 c 4,481,731 Boston Private Financial Holdings 202,399 1,337,857 Brookline Bancorp 171,054 1,655,803 Cash America International 76,530 b 2,563,755 Cedar Shopping Centers 115,519 c 716,218 City Holding 34,277 b 1,009,458 Colonial Properties Trust 153,893 c 2,480,755 Columbia Banking System 87,811 1,605,185 Community Bank System 90,760 b 2,246,310 Delphi Financial Group, Cl. A 118,965 3,087,142 DiamondRock Hospitality 323,285 a 3,000,085 Dime Community Bancshares 52,044 681,776 East West Bancorp 356,814 5,562,730 EastGroup Properties 61,509 c 2,230,931 eHealth 60,358 a,b 669,974 Employers Holdings 90,511 1,406,541 Entertainment Properties Trust 103,470 c 4,318,838 Extra Space Storage 202,010 b,c 3,133,175 EZCORP, Cl. A 113,258 a 2,253,834 First BanCorp/Puerto Rico 89,847 a,b 50,764 First Cash Financial Services 61,094 a 1,465,034 First Commonwealth Financial 141,132 b 748,000 First Financial Bancorp 109,983 1,748,730 First Financial Bankshares 44,721 b 2,192,223 First Midwest Bancorp 169,991 2,138,487 Forestar Group 85,687 a 1,380,418 Franklin Street Properties 129,002 b 1,575,114 Glacier Bancorp 153,660 2,455,487 Hancock Holding 60,148 1,835,115 Hanmi Financial 266,456 a,b 375,703 Healthcare Realty Trust 153,684 b,c 3,606,963 Home Bancshares 48,869 1,174,322 Home Properties 81,045 b,c 4,025,505 Horace Mann Educators 83,494 1,404,369 Independent Bank/MA 47,127 1,122,094 Infinity Property & Casualty 27,991 1,344,688 Inland Real Estate 196,276 c 1,629,091 Interactive Brokers Group, Cl. A 90,201 a,b 1,492,827 Investment Technology Group 101,772 a 1,598,838 Kilroy Realty 115,304 b,c 3,871,908 Kite Realty Group Trust 101,822 c 472,454 LaBranche & Co. 89,321 a,b 338,527 LaSalle Hotel Properties 169,690 c 4,025,047 Lexington Realty Trust 257,416 b,c 1,655,185 LTC Properties 60,023 c 1,479,567 Medical Properties Trust 242,028 c 2,405,758 Mid-America Apartment Communities 71,667 4,047,752 Nara Bancorp 77,016 a 552,205 National Financial Partners 104,205 a 1,118,120 National Penn Bancshares 306,399 b 2,040,617 National Retail Properties 204,136 b,c 4,719,624 Navigators Group 27,164 a 1,158,001 NBT Bankcorp 74,121 1,636,592 Old National Bancorp 210,483 b 2,214,281 optionsXpress Holdings 116,971 a 1,824,748 Parkway Properties 53,313 c 890,860 Pennsylvania Real Estate Investment Trust 114,505 b,c 1,407,266 Pinnacle Financial Partners 69,705 a,b 703,323 Piper Jaffray 31,871 a 994,056 Portfolio Recovery Associates 34,672 a,b 2,415,945 Post Properties 110,680 c 2,820,126 Presidential Life 45,610 447,434 PrivateBancorp 133,644 1,653,176 ProAssurance 74,601 a 4,439,506 PS Business Parks 47,231 c 2,742,704 Rewards Network 23,191 b 322,123 RLI 40,341 b 2,238,522 S&T Bancorp 49,864 b 1,012,239 Safety Insurance Group 30,866 1,209,947 Selective Insurance Group 120,416 1,873,673 Signature Bank 100,346 a 3,857,300 Simmons First National, Cl. A 35,400 932,790 South Financial Group 337,454 a,b 93,677 Sovran Self Storage 65,051 c 2,393,877 Sterling Bancorp 83,514 815,097 Sterling Bancshares 224,906 1,167,262 Stewart Information Services 52,311 b 522,587 Stifel Financial 78,910 a,b 3,656,689 Susquehanna Bancshares 282,510 b 2,443,712 SWS Group 80,758 b 704,210 Tanger Factory Outlet Centers 99,601 b,c 4,452,165 Tompkins Financial 23,327 b 973,902 Tower Group 106,895 2,303,587 TradeStation Group 75,318 a 481,282 Trustco Bank 224,109 b 1,304,314 UMB Financial 66,885 2,516,214 Umpqua Holdings 289,056 3,621,872 United Bankshares 83,566 b 2,133,440 United Community Banks 258,754 a,b 802,137 United Fire & Casualty 44,689 958,132 Urstadt Biddle Properties, Cl. A 57,708 c 1,028,934 Whitney Holding 204,574 1,661,141 Wilshire Bancorp 47,702 b 359,196 Wintrust Financial 79,650 2,478,708 World Acceptance 44,816 a,b 1,856,727 Health Care13.1% Abaxis 47,950 a 961,397 Air Methods 24,742 a,b 785,558 Align Technology 165,310 a,b 2,868,128 Almost Family 20,005 a,b 525,731 Amedisys 69,173 a,b 1,817,175 American Medical Systems Holdings 187,661 a,b 4,196,100 AMERIGROUP 118,529 a,b 4,238,597 AMN Healthcare Services 85,246 a 513,181 AmSurg 81,641 a 1,495,663 Analogic 26,377 1,199,362 ArQule 82,547 a,b 352,476 Bio-Reference Laboratories 49,050 a 1,028,578 Cambrex 68,855 a 244,435 Cantel Medical 35,195 558,897 Catalyst Health Solutions 83,336 a 2,881,759 Centene 109,790 a 2,339,625 Chemed 50,266 2,660,077 Computer Programs & Systems 15,539 b 698,789 CONMED 49,814 a 957,923 Cooper 115,153 4,474,846 CorVel 18,192 a 723,860 Cross Country Healthcare 71,128 a 631,617 CryoLife 97,266 a 521,346 Cubist Pharmaceuticals 139,445 a 3,009,223 Cyberonics 57,094 a 1,359,979 Dionex 40,051 a,b 3,023,850 Eclipsys 149,892 a 2,954,371 Emergent Biosolutions 56,972 a 1,057,970 Ensign Group 20,145 362,610 Enzo Biochem 68,002 a,b 312,809 eResearch Technology 104,679 a 847,900 Genoptix 32,899 a,b 568,495 Gentiva Health Services 69,663 a 1,437,148 Greatbatch 67,423 a,b 1,522,411 Haemonetics 64,395 a 3,557,824 Hanger Orthopedic Group 78,233 a 1,341,696 HealthSpring 127,930 a 2,405,084 Healthways 71,290 a 1,015,170 Hi-Tech Pharmacal 17,387 a,b 305,663 HMS Holdings 57,632 a 3,245,834 ICU Medical 26,663 a 992,130 Integra LifeSciences Holdings 55,093 a 1,990,510 Invacare 89,093 b 2,123,086 Inventiv Health 75,920 a 1,969,365 IPC The Hospitalist 22,450 a 578,088 Kendle International 44,150 a 543,487 Kensey Nash 36,992 a 869,312 Landauer 16,638 b 1,044,367 LCA-Vision 30,215 a 156,816 LHC Group 33,301 a,b 765,590 Magellan Health Services 85,499 a 3,598,653 Martek Biosciences 73,883 a,b 1,528,639 MedCath 30,716 a 272,144 Meridian Bioscience 96,092 b 1,845,927 Merit Medical Systems 58,194 a 984,642 Micrus Endovascular 28,300 a 658,258 Molina Healthcare 40,345 a 1,202,684 MWI Veterinary Supply 27,486 a 1,447,413 Natus Medical 57,593 a 845,465 Neogen 43,475 a 1,298,164 Odyssey HealthCare 83,354 a,b 2,230,553 Omnicell 74,150 a 913,528 Osteotech 27,000 a 102,330 Palomar Medical Technologies 27,654 a 308,619 Par Pharmaceutical Cos. 93,187 a 2,460,137 PAREXEL International 137,463 a 2,822,115 PharMerica 71,813 a,b 937,878 Phase Forward 102,476 a 1,721,597 PSS World Medical 144,013 a,b 2,710,325 Quality Systems 40,746 b 2,237,770 Regeneron Pharmaceuticals 142,443 a 3,445,696 RehabCare Group 55,901 a 1,184,542 Res-Care 59,774 a 586,981 Salix Pharmaceuticals 138,852 a 5,888,713 Savient Pharmaceuticals 138,974 a 1,903,944 SurModics 31,651 a,b 415,261 Symmetry Medical 93,551 a 910,251 ViroPharma 172,305 a 2,269,257 West Pharmaceutical Services 81,126 b 2,948,119 Zoll Medical 43,329 a 1,146,485 Industrial16.4% A.O. Smith 59,194 3,236,728 AAON 28,315 b 703,911 AAR 95,199 a 1,599,343 ABM Industries 121,322 b 2,632,687 Actuant, Cl. A 149,989 3,092,773 Administaff 54,015 1,407,631 Aerovironment 27,263 a,b 651,858 Albany International, Cl. A 58,494 1,073,365 Allegiant Travel 41,501 1,842,229 American Science & Engineering 21,559 1,707,042 Apogee Enterprises 58,778 661,840 Applied Industrial Technologies 95,388 2,670,864 Applied Signal Technology 27,208 b 564,838 Arkansas Best 51,368 b 1,159,376 Astec Industries 36,227 a,b 1,135,716 ATC Technology 54,095 a 1,297,198 AZZ 29,569 1,287,139 Badger Meter 34,047 b 1,333,281 Baldor Electric 104,682 b 4,000,946 Barnes Group 113,163 b 2,079,936 Belden 113,314 2,707,071 Bowne & Co. 84,266 953,048 Brady, Cl. A 120,504 3,351,216 Briggs & Stratton 129,254 b 2,451,948 Cascade 18,192 694,389 CDI 12,564 211,075 Ceradyne 57,978 a 1,347,988 CIRCOR International 36,637 1,146,005 CLARCOR 111,739 4,192,447 Comfort Systems USA 85,717 978,031 Consolidated Graphics 31,438 a 1,350,891 Cubic 41,214 1,669,991 Curtiss-Wright 104,602 3,168,395 Dolan 76,317 a 892,146 Dycom Industries 88,559 a 801,459 EMCOR Group 153,748 a 3,998,985 Encore Wire 41,508 883,290 EnPro Industries 56,369 a,b 1,688,252 ESCO Technologies 51,524 1,535,930 Esterline Technologies 66,321 a 3,404,257 Exponent 29,920 a 987,659 Federal Signal 136,236 811,967 Forward Air 61,491 b 1,785,699 G & K Services, Cl. A 42,098 979,620 GenCorp 171,640 a,b 902,826 Geo Group 128,334 a 2,769,448 Gibraltar Industries 76,805 a 828,726 Griffon 112,943 a 1,531,507 Healthcare Services Group 88,715 1,981,893 Heartland Express 134,516 b 2,154,946 Heidrick & Struggles International 38,474 b 773,327 Hub Group, Cl. A 83,412 a 2,681,696 II-VI 52,514 a 1,800,180 Insituform Technologies, Cl. A 101,100 a 2,315,190 Interface, Cl. A 120,704 1,500,351 John Bean Technologies 56,609 889,327 Kaman 54,206 1,238,065 Kaydon 78,999 3,001,172 Kelly Services, Cl. A 42,457 a 628,364 Knight Transportation 129,419 b 2,707,445 Lawson Products 9,558 170,228 Lindsay 33,589 b 1,168,225 Lydall 33,250 a,b 237,738 Mobile Mini 70,656 a 1,211,044 Moog, Cl. A 99,294 a 3,555,718 Mueller Industries 83,074 2,053,589 NCI Building Systems 25,348 a 240,046 Old Dominion Freight Line 60,894 a 2,401,050 On Assignment 81,072 a 391,578 Orbital Sciences 147,096 a 2,153,485 Powell Industries 18,807 a 617,998 Quanex Building Products 91,171 1,603,698 Robbins & Myers 77,116 1,829,192 School Specialty 37,846 a,b 725,508 SFN Group 121,394 a 909,241 Simpson Manufacturing 89,306 2,303,202 SkyWest 120,869 1,504,819 Standard Register 37,007 122,863 Standex International 29,773 893,785 Stanley 32,126 a 1,199,906 Sykes Enterprises 97,687 a 1,548,339 Teledyne Technologies 79,153 a 3,247,648 Tetra Tech 154,246 a 3,234,539 Toro 81,332 b 4,233,331 Tredegar 67,765 1,169,624 Triumph Group 37,396 2,838,356 TrueBlue 108,369 a 1,394,709 United Stationers 53,315 a 2,887,007 Universal Forest Products 44,659 1,383,089 Viad 37,183 739,942 Vicor 37,801 b 594,988 Volt Information Sciences 22,219 a 198,416 Watsco 69,222 b 3,856,358 Watts Water Technologies, Cl. A 78,372 2,523,578 Information Technology17.4% Actel 62,893 a 922,011 ADPT 365,679 a 1,115,321 Advanced Energy Industries 81,402 a 1,433,489 Agilysys 61,584 a 488,361 Anixter International 72,571 a 3,506,631 Arris Group 322,915 a 3,009,568 ATMI 81,667 a 1,211,938 Avid Technology 53,685 a,b 694,147 Bel Fuse, Cl. B 27,512 648,733 Benchmark Electronics 154,721 a 2,583,841 Black Box 34,697 1,056,177 Blackbaud 96,889 2,295,300 Blue Coat Systems 98,986 a,b 2,167,793 Brightpoint 177,404 a 1,405,040 Brooks Automation 150,776 a 1,150,421 Cabot Microelectronics 56,281 a,b 1,839,826 CACI International, Cl. A 75,555 a 3,552,596 Checkpoint Systems 97,014 a 1,937,370 CIBER 172,726 a 575,178 Cogent 97,101 a 872,938 Cognex 76,165 1,420,477 Cohu 46,209 724,557 Commvault Systems 96,675 a 1,790,421 Compellent Technologies 42,678 a,b 572,312 comScore 42,243 a,b 836,834 Comtech Telecommunications 63,278 a 1,364,906 Concur Technologies 93,751 a,b 4,338,796 CSG Systems International 96,962 a 1,828,703 CTS 97,487 911,503 Cymer 69,561 a 2,314,990 Cypress Semiconductor 408,420 a 4,329,252 Daktronics 86,058 b 733,214 DealerTrack Holdings 87,708 a 1,369,122 DG Fastchannel 55,506 a 2,116,444 Digi International 54,924 a 456,418 Diodes 75,838 a 1,340,816 DSP Group 67,591 a 471,785 DTS 32,642 a,b 1,165,972 Ebix 60,348 a,b 1,002,380 Electro Scientific Industries 58,052 a 666,437 EMS Technologies 33,613 a 559,320 Epicor Software 121,471 a 940,186 EPIQ Systems 74,058 964,235 Exar 73,738 a 515,429 FARO Technologies 31,222 a 642,237 FEI 83,292 a 1,629,191 Forrester Research 32,692 a 1,055,298 Gerber Scientific 51,720 a,b 296,873 Harmonic 214,152 a 1,492,639 Heartland Payment Systems 76,064 b 1,200,290 Hittite Microwave 43,082 a 1,980,049 Hutchinson Technology 65,179 a,b 247,680 Infospace 86,797 a 679,621 Insight Enterprises 121,961 a 1,776,972 Integral Systems 27,042 a 204,438 Interactive Intelligence 27,739 a 448,817 Intermec 110,784 a 1,163,232 Intevac 49,429 a 543,719 j2 Global Communications 113,145 a,b 2,662,302 JDA Software Group 83,008 a 1,950,688 Keithley Instruments 31,069 b 335,235 Knot 52,488 a 431,976 Kopin 156,935 a 591,645 Kulicke & Soffa Industries 176,321 a 1,184,877 Littelfuse 43,647 a 1,554,270 LoJack 51,811 a 182,893 Manhattan Associates 54,238 a 1,456,833 MAXIMUS 36,366 2,188,870 Mercury Computer Systems 49,370 a 651,684 Methode Electronics 104,235 1,113,230 Micrel 115,192 1,119,666 Microsemi 205,535 a 3,280,339 MicroStrategy, Cl. A 20,605 a 1,710,009 MKS Instruments 122,652 a 2,632,112 MTS Systems 35,026 1,013,302 NCI, Cl. A 14,934 a 351,845 NETGEAR 94,580 a 2,269,920 NetScout Systems 87,629 a 1,388,920 Network Equipment Technologies 50,382 a,b 157,192 Newport 93,742 a 1,193,336 Novatel Wireless 121,498 a,b 814,037 OSI Systems 42,753 a 1,188,106 Park Electrochemical 48,278 1,324,748 PC-Tel 37,611 a 238,078 Perficient 65,150 a 563,548 Pericom Semiconductor 59,007 a 539,324 Phoenix Technologies 43,930 a 135,744 Plexus 92,755 a 2,708,446 Progress Software 102,774 a 3,072,943 Radiant Systems 77,924 a 1,107,300 Radisys 59,131 a 583,623 Rogers 35,225 a 1,090,214 Rudolph Technologies 78,777 a 680,633 ScanSource 50,044 a 1,380,214 Sigma Designs 86,078 a,b 881,439 Smith Micro Software 68,076 a 669,187 Sonic Solutions 71,535 a,b 562,980 Stamps.com 28,963 a 316,855 Standard Microsystems 51,099 a 1,125,200 StarTek 22,678 a 104,772 Stratasys 37,974 a,b 862,390 Supertex 18,652 a 483,833 Symmetricom 108,096 a 576,152 Synaptics 79,338 a,b 2,483,279 SYNNEX 49,072 a,b 1,295,010 Take-Two Interactive Software 217,287 a,b 2,227,192 Taleo, Cl. A 85,129 a 2,094,173 Technitrol 126,967 b 506,598 Tekelec 152,573 a 2,157,382 TeleTech Holdings 94,468 a 1,313,105 Tessera Technologies 108,623 a 1,844,419 THQ 193,584 a 882,743 Tollgrade Communications 43,360 a 288,344 Triquint Semiconductor 403,986 a 2,799,623 TTM Technologies 114,058 a 1,169,095 Tyler Technologies 67,910 a,b 1,115,761 Ultratech 44,030 a 795,622 United Online 246,545 1,558,164 Varian Semiconductor Equipment Associates 181,861 a 5,139,392 Veeco Instruments 91,621 a,b 3,967,189 ViaSat 83,077 a,b 3,002,403 Websense 116,579 a,b 2,163,706 Wright Express 90,042 a 3,150,570 Materials3.9% A.M. Castle & Co. 32,272 a 476,657 AMCOL International 59,258 b 1,775,370 American Vanguard 36,243 b 309,878 Arch Chemicals 58,270 1,996,913 Balchem 57,370 1,517,436 Brush Engineered Materials 45,836 a 1,093,189 Buckeye Technologies 101,817 a 1,155,623 Calgon Carbon 130,574 a,b 1,728,800 Century Aluminum 112,607 a 1,174,491 Clearwater Paper 26,949 a 1,660,867 Deltic Timber 18,614 852,149 Eagle Materials 88,740 2,170,580 H.B. Fuller 113,989 2,329,935 Headwaters 114,236 a,b 395,257 LSB Industries 34,503 a,b 499,948 Myers Industries 69,390 548,875 Neenah Paper 41,262 740,240 Olympic Steel 27,727 705,098 OM Group 73,556 a 1,986,012 Penford 13,720 a 76,009 PolyOne 241,704 a 2,491,968 Quaker Chemical 28,284 997,294 RTI International Metals 60,588 a 1,719,487 Schulman (A.) 82,995 1,625,872 Schweitzer-Mauduit International 41,413 2,191,990 Stepan 23,117 1,525,953 Texas Industries 57,458 1,907,606 Wausau Paper 135,917 a 928,313 Zep 46,567 886,636 Telecommunication Services.4% Cbeyond 49,678 a,b 756,596 General Communication, Cl. A 82,071 a 695,962 Neutral Tandem 83,109 a,b 889,266 NTELOS Holdings 60,809 1,137,736 USA Mobility 61,809 916,627 Utilities3.9% Allete 63,779 2,299,871 American States Water 49,547 1,748,018 Avista 142,722 2,985,744 Central Vermont Public Service 20,581 437,140 CH Energy Group 40,454 1,690,977 El Paso Electric 117,862 a 2,534,033 Laclede Group 46,246 1,615,835 New Jersey Resources 92,399 3,449,255 Northwest Natural Gas 63,676 b 3,018,879 NorthWestern 80,396 2,267,167 Piedmont Natural Gas 154,561 b 4,114,414 South Jersey Industries 62,423 b 2,916,403 Southwest Gas 115,117 3,703,314 UIL Holdings 71,235 1,941,154 UniSource Energy 91,993 2,969,534 Total Common Stocks (cost $969,913,731) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills 0.14%, 9/9/10 (cost $1,349,801) 1,350,000 d Other Investment2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $19,284,000) 19,284,000 e Investment of Cash Collateral for Securities Loaned15.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $148,710,939) 148,710,939 e Total Investments (cost $1,139,258,471) 115.9% Liabilities, Less Cash and Receivables (15.9%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At July 31, 2010, the total market value of the fund's securities on loan is $144,712,253 and the total market value of the collateral held by the fund is $148,710,939. c Investment in real estate investment trust. d Held` e Investment in affiliated money market mutual fund. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,139,258,471. Net unrealized depreciation on investments was $15,709,641 of which $133,458,360 related to appreciated investment securities and $149,168,001 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 19.0 Money Market Investments 17.5 Information Technology 17.4 Industrial 16.4 Consumer Discretionary 15.6 Health Care 13.1 Energy 5.1 Utilities 3.9 Materials 3.9 Consumer Staples 3.6 Telecommunication Services 0.4  Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2010 (Unaudited) Market Value Unrealized Covered by (Appreciation) Contracts Contracts ($) Expiration at 7/31/2010 ($) Financial Futures Long Russell 2000 Mini 247 16,045,120 September 2010 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 954,153,323 - - Equity Securities - Foreign+ 50,764 - - Mutual Funds 167,994,939 - - U.S. Treasury - 1,349,804 - Other Financial Instruments: Futures++ 108,458 - - + See Statement of Investments for industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Index Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 24, 2010 By: /s/ James Windels James Windels Treasurer Date: September 24, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
